964 F.2d 1065
UNITED STATES of America, Plaintiff-Appellee,v.Frank Dennis FELIX, Defendant-Appellant.
No. 89-7058.
United States Court of Appeals,Tenth Circuit.
May 21, 1992.

John Raley, U.S. Atty., and Paul G. Hess, Asst. U.S. Atty., Muskogee, Okl., for plaintiff-appellee.
Scott M. Anderson, Dallas, Tex., for defendant-appellant.
Before HOLLOWAY, SEYMOUR, and ANDERSON, Circuit Judges.

ORDER

1
This matter comes on for consideration of the opinion and judgment of the Supreme Court of the United States, --- U.S. ----, 112 S. Ct. 1377, 118 L. Ed. 2d 25, reversing the judgment of this court entered February 28, 1991, 926 F.2d 1522, and remanding the case to this court for further proceeding in accordance with the opinion of that court.


2
Upon consideration whereof, it is ordered as follows:


3
1.  The mandate issued to the United States District Court for the Eastern District of Oklahoma on April 16, 1991, is recalled.


4
2. The judgment of this court entered February 28, 1991, is vacated except as to Counts 9 and 10 of the indictment, on which we affirmed the convictions and sentences.


5
3. The convictions, sentences and special assessments on Counts 1 through 6 are AFFIRMED and should be reinstated by the district court in accordance with the judgment of the Supreme Court.


6
4. The mandate shall reissue forthwith.


7
The judgment of the district court is AFFIRMED in all respects.